DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisendbrey US 20140272117 in view of Leu US 20050028999.

Regarding claim 1, Aisendbrey discloses a control component (engine controller of Fig. 8 see [0064]) for controlling an engine (inherent engine), the control component comprising: 
116 in Fig. 8) defining a cavity (interior of 116 shown in Fig. 8) configured to receive control circuitry (114 as depicted in Fig. 8), 
the control circuitry (114 in Fig. 8) being configured to control the engine (inherent engine), the monolithic housing (116) comprising: 
an exterior polymeric layer (outer conductive resin-based material of 116 in Fig. 8, see [0064]) defining an exterior surface of the monolithic housing (116); and 
an interior polymeric layer (inner conductive resin-based material of 116 as depicted in Fig. 8 see [0064]) defining an interior surface of the monolithic housing (116), 
wherein the interior polymeric layer (inner conductive resin-based material of 116) comprises:
a polymer matrix (polymer matrix of 16 shown in Fig. 4) ; and 
an electrically and thermally conductive material (conductive resin-based material 34 and 38 shown in Fig. 4) dispersed within the polymer matrix in a pattern to define a Faraday cage, and 
wherein the interior polymeric layer (inner conductive resin-based material of 116) is adjacent to and substantially coextensive with the exterior polymeric layer (outer conductive resin-based material of 116);
wherein the exterior polymeric layer and the interior polymeric layer (outer and inner conductive resin-based material of 116) comprise the same polymer (conductive loaded resin material),
molded matrix structure of the conductive loaded resin material of 116) extending continuously through both the interior polymeric layer and the exterior polymeric layer to form the monolithic housing.
Aisendbrey does not explicitly discloses that the electrically and thermally conductive material in a predetermined mesh pattern to define a Faraday cage, wherein an inter-mesh spacing of the mesh pattern is greater than an intra-mesh spacing of the electrically and thermally conductive material within the mesh pattern, wherein the interior polymeric layer has a higher concentration of the electrically and thermally conductive material than the exterior polymeric layer.
However, Leu US 20050028999 discloses an electrically and thermally conductive material (1020 in Fig. 3) in a mesh pattern to define a Faraday cage (as depicted in Fig. 2 and 3), an interior polymeric layer (10 in Fig, 3) having a higher concentration of electrically and thermally conductive material (1020 in Fig. 3) than an exterior polymeric layer (12 in Fig. 3, [0016], [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize known methods in the art and have the interior polymeric layer of Aisendbrey have a higher concentration of the electrically and thermally conductive material than the exterior polymeric layer, as taught by Leu, in order to provide desired shielding.
Further, Toleno US 2018007818 discloses an electrically and thermally conductive material (34/32) in predetermined mesh patterns (34-1 and 34-2 in Fig. 2a and 2b) to define a Faraday cage (34/32), wherein the (first) mesh pattern (34-1) is (different from) the second mesh pattern (34-2) of the electrically and thermally conductive material within the mesh pattern. (Toleno further discloses that the different patterns provide electromagnetic shielding to components with selected frequency ranges see [0046]).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the mesh pattern of Aisendbrey in view of Leu’s Faraday cage and have the electrically and thermally conductive material in a predetermined mesh pattern to define a Faraday cage, wherein an inter-mesh spacing of the mesh pattern is greater than an intra-mesh spacing of the electrically and thermally conductive material within the mesh pattern, as taught by Toleno, in order to provide shielding for desired frequency ranges.

Regarding claim 2, Aisendbrey in view of Leu in view of Toleno discloses the control component of claim 1, wherein the electrically and thermally conductive material comprises one or more of an electrically and thermally conductive polymer, a metal, or an alloy (see abstract of Aisendbrey and Leu).

Regarding claim 7, Aisendbrey in view of Leu in view of Toleno discloses the control component of claim 1, wherein the interior polymeric layer (inner conductive resin-based material of 116 of Aisendbrey) seamlessly transitions into the exterior polymeric layer (outer conductive resin-based material of 116 as depicted in Fig. 8 of Aisendbrey) such that there is no distinct interface between the interior polymeric layer and the exterior polymeric layer (as depicted in Fig. 8 of Aisendbrey).

Regarding claim 8, Aisendbrey in view of Leu in view of Toleno discloses the control component of claim 1, wherein the monolithic housing (116 of Aisendbrey) comprises a unitary structure (structure of 116 of Aisendbrey) defining the interior polymeric layer and the exterior polymeric layer (as depicted in Fig. 8 of Aisendbrey).

Regarding claim 9, Aisendbrey in view of Leu in view of Toleno discloses the control component of claim 1, further comprising the control circuitry (114 of Aisendbrey).

Regarding claim 10, Aisendbrey in view of Leu in view of Toleno discloses the control component of claim 1, wherein the Faraday cage (modified Faraday cage of Aisendbrey in view of Leu in view of Toleno) shields the cavity (interior of 116 shown in Fig. 8 of Aisendbrey) from external electromagnetic interference.

Regarding claim 22, Aisendbrey discloses a control component (engine controller of Fig. 8 see [0064]) for controlling an engine (inherent engine), the control component comprising: 
a monolithic housing (116 in Fig. 8) defining a cavity (interior of 116 shown in Fig. 8) configured to receive control circuitry (114 as depicted in Fig. 8), 
the control circuitry (114 in Fig. 8) being configured to control the engine (inherent engine), the monolithic housing (116) comprising: 
an exterior polymeric layer (outer conductive resin-based material of 116 in Fig. 8, see [0064]) defining an exterior surface of the monolithic housing (116); and 
inner conductive resin-based material of 116 as depicted in Fig. 8 see [0064]) defining an interior surface of the monolithic housing (116), 
wherein the interior polymeric layer (inner conductive resin-based material of 116) comprises:
a polymer matrix (polymer matrix of 16 shown in Fig. 4); and 
an electrically and thermally conductive material (conductive resin-based material 34 and 38 shown in Fig. 4) dispersed within the polymer matrix, and 
wherein the interior polymeric layer (inner conductive resin-based material of 116) is adjacent to and substantially coextensive with the exterior polymeric layer (outer conductive resin-based material of 116),
wherein the exterior polymeric layer (outer conductive resin-based material of 116) and the interior polymeric layer (inner conductive resin-based material of 116)comprise the same polymer,
wherein the polymer defines the polymer matrix (polymer matrix of 16) extending continuously through both the interior polymeric layer (inner conductive resin-based material of 116) and the exterior polymeric layer (outer conductive resin-based material of 116) to form the monolithic housing (116).
Aisendbrey does not explicitly discloses that the electrically and thermally conductive material in a predetermined mesh pattern to define a Faraday cage, wherein an inter-mesh spacing of the mesh pattern is greater than an intra-mesh spacing of the electrically and thermally conductive material within the mesh pattern, and that the 
However, Leu US 20050028999 discloses a housing (10/12 in Fig, 3) defining a gradient of the electrically and thermally conductive material (1020 in Fig. 3) between an interior surface (10) and an exterior surface (12 as depicted in Fig. 3 [0016],[0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the housing of Aisendbrey define a gradient of the electrically and thermally conductive material between the interior surface and the exterior surface, as taught by Leu, in order to provide desired shielding.
Further, Toleno US 2018007818 discloses an electrically and thermally conductive material (34/32) in predetermined mesh patterns (34-1 and 34-2 in Fig. 2a and 2b) to define a Faraday cage (34/32), wherein the (first) mesh pattern (34-1) is (different from) the second mesh pattern (34-2) of the electrically and thermally conductive material within the mesh pattern. (Toleno further discloses that the different patterns provide electromagnetic shielding to components with selected frequency ranges see [0046]).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the mesh pattern of Aisendbrey in view of Leu’s Faraday cage and have the electrically and thermally conductive material in a predetermined mesh pattern to define a Faraday cage, wherein an inter-mesh spacing of the mesh pattern is greater than an intra-mesh spacing of the electrically and thermally conductive material within the mesh pattern, as taught by Toleno, in order to provide shielding for desired frequency ranges.

Regarding claim 23, Aisendbrey in view of Leu in view of Toleno discloses the control component of claim 7, wherein the electrically and thermally conductive material is dispersed within the exterior polymeric layer (outer conductive resin-based material of 116 as depicted in Fig. 8 of Aisendbrey).

Regarding claim 24, Aisendbrey in view of Leu in view of Toleno discloses the control component of claim 1, wherein the Faraday cage (modified Faraday cage of Aisendbrey in view of Leu in view of Toleno) comprises a geometry configured to attenuate a predetermined range of electromagnetic frequencies corresponding to the inter-mesh spacing of the mesh pattern (see [0046] of Toleno).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisendbrey in view of Leu in view of Toleno as applied to claim 2 above, further in view of Nakamura US 5,841,067.

Regarding claim 3, Aisendbrey in view of Leu in view of Toleno discloses the control component of claim 2, wherein the electrically and thermally conductive material comprises the electrically and thermally conductive polymer.

However, Nakamura US 5,841,067 discloses a housing (10) having an interior polymeric layer (10/20) further comprises a second polymer different from an electrically and thermally conductive polymer (see Col. 6 lines 30-40).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the desire material and have the interior polymeric layer of Aisendbrey in view of Leu in view of Toleno further comprise a second polymer different from the electrically and thermally conductive polymer, as taught by Nakamura, in order to obtain desired properties of the housing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-10, 22 and 23 filed 12/10/2020 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841